Citation Nr: 1113073	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel

INTRODUCTION


The Veteran served on active duty from October 1972 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, as support for his claims (at the time, there were two claims pending), the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

The Board subsequently, in June 2010, issued a decision denying the other claim that also had been appealed - for service connection for depression secondary to the service-connected left knee disability.  The Board remanded the remaining claim for a right knee disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development - in particular, to obtain an additional medical opinion.


FINDING OF FACT

The weight of the competent and credible evidence is against finding that the Veteran's right knee disorder is related to his military service - including caused or exacerbated by his service-connected left knee disability.

CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by his service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that 

the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why an error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2005, April 2010, and June 2010.  These letters informed him of the evidence required to establish his claim for service connection and of his and VA's respective responsibilities in obtaining supporting evidence.  The more recent April 2010 and June 2010 letters also complied with Dingess, as they additionally apprised him of the downstream disability rating and effective date elements of his claim.  And since providing that additional Dingess notice, the AMC has readjudicated the claim in the February 2011 SSOC, including considering any additional evidence submitted or otherwise obtained in response to that additional notice.  So although that additional notice did not precede the initial adjudication of the claim, the claim has been reconsidered in that SSOC since providing that notice, such that the timing defect in the provision of that additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs) and VA treatment records.  There is no indication of any outstanding records pertaining to his claim.  

VA also afforded the Veteran medical examinations in October 2005 and July 2010 to determine whether his right knee disorder is attributable to his military service, including indirectly as secondary to his service-connected left knee disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That July 2010 examination also satisfied the Board's June 2010 remand directive in further developing the claim, especially insofar as obtaining medical comment on the alternative possibility that the service-connected left knee disability has aggravated the right knee disorder.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

The primary basis of the Veteran's claim is that his right knee disorder is secondary to his service-connected left knee disability, meaning caused or aggravated by it.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board, however, will discuss all possible theories of entitlement, that is, direct or presumptive incurrence of this right knee disorder in service and, as specifically claimed, the notion that it is alternatively secondary to the service-connected left knee disability.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).

A. Direct and Presumptive Incurrence

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Some conditions like arthritis are considered to be chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Other disorders diagnosed after discharge also may be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this specific case.  The Veteran's STRs indicate he sustained a left knee injury in October 1975 requiring surgery and a cast for six weeks.  There are no relevant complaints, however, referencing additional injury to or impairment in his right knee or a pertinent diagnosis regarding this other knee.  As his STRs show no complaints, treatment or diagnosis of a right knee disorder (just concerning his left knee), these records provide evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996). 

The Veteran's military service ended in October 1976, and there equally is not indication of right knee arthritis within one year of his discharge - meaning by October 1977, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Arthritis must be objectively confirmed by X-ray, and this minimum 10-percent rating would be warranted if there also are objective indications of pain or painful motion, even absent any actual limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Else, he needed to have right leg or knee flexion limited to at least 45 degrees (DC 5260) or right leg or knee extension limited to at least 10 degrees (DC 5261).  But he did not have the required X-ray confirmation of arthritis in his right knee, must less additional indication of associated pain or painful motion, nor did he have this required extent of limited flexion or extension.  So the Board may not presume that the degenerative arthritis in his right knee (which the July 2010 VA compensation examiner confirmed is present) was presumptively incurred during the Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A much more recent November 2001 VA examination found that the right knee is in slight varus but found no other abnormalities of this knee.  

An October 2005 VA compensation examination resulted in a diagnosis of synovitis of the right knee.  The Veteran reported that his right knee swells and is unstable.  He stated that he had immediate pain on walking, sitting, and standing.  The examiner found the range of motion of the right knee was from 0 degrees of extension to 115 degrees of flexion.  Lachman's, anterior and posterior Drawer, and McMurray's tests were negative.  The examiner noted global tenderness of this knee but no joint line tenderness.  X-rays showed small suprapatellar recess effusion but otherwise unremarkable examination of this knee.

The July 2010 VA compensation examiner diagnosed mild degenerative arthritis and very, very mild chondromalacia patella in the right knee.  This examiner found that the Veteran's right knee had range of motion from 0 degrees of extension to 90 degrees of flexion.  There was no swelling, effusion, crepitus, or tenderness in this knee.  X-rays showed 20 percent mild narrowing of the medial joint space but an otherwise unremarkable examination.


These post-service medical records show the Veteran first received a diagnosis of right knee synovitis in October 2005, so some 29 years after his separation from service.  The additional diagnoses of right knee arthritis and chondromalacia patella were not until even more recently, in July 2010, so even further removed from his service by some 34 years.  This very long lapse between the conclusion of his military service and the onset of his right knee symptoms and resultant diagnoses is additional evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

These medical records, especially the July 2010 VA examiner's comments, indicate the Veteran has relatively mild right knee disability that initially manifested long after his military service had ended.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court in Buchanan went on to explain that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, in another precedent decision, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As already explained, the primary basis of the Veteran's claim is that his right knee disorder is secondary to his service-connected left knee disability, meaning caused or aggravated by it.  So even he seemingly is not directly or presumptively attributing his right knee disorder to his military service, rather, accepting that it came about over time (a number of years) from overcompensating for his left knee disability.  So the Board finds no reason to doubt the credibility of these records showing a much later onset of the right knee disorder, especially in relation to the left knee disability that was injured in service and consequently service connected.  The Board therefore finds these records are credible and competent evidence against the notion that his right knee disorder was either directly or presumptively incurred in service.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

B. Secondary Basis

Service connection is also permissible on this secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) .

In this particular case at hand, however, there is no medical nexus opinion of record indicating there is any correlation between the Veteran's right knee disorder and his already service-connected left knee disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like in Wallin, that competent medical nexus evidence is required to associate a secondary condition with a service-connected disability).  In fact, to the contrary, the medical evidence in the file addressing this determinative issue of causation is sternly against the claim.

The October 2005 VA examiner opined that the Veteran's right knee condition was not caused by or the result of his service-connected left knee condition.  Since this examiner based his opinion on a thorough review of the record and personal evaluation, the Board finds this opinion is probative evidence against the claim for secondary service connection - to the extent it is predicated on the notion that the service-connected left knee disability caused the right knee disorder.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

Because, however, that VA examiner had not additionally addressed the equally important question of whether the service-connected left knee disability alternatively had aggravated the right knee disorder, the Board remanded this claim in June 2010 for medical comment on this ancillary issue.

The July 2010 VA examiner, who was designated to provide a response to this additional question, determined the right knee condition was not related to the service-connected left knee disability because the Veteran only had temporary aggravation of his right knee (not chronic or permanent aggravation) from overloading while he was in a cast for 56 days.  This VA examiner added that the Veteran had been capable of full weight-bearing on his left knee since 1976 without any periods of having to use canes or crutches to account for continued overloading of his right knee.  This VA examiner went on to point out that the Veteran's post-service civilian occupation, requiring a lot of squatting and kneeling activities, tended to aggravate pre-existing chondromalacia patella by putting body weight on the patella.  Therefore, this VA examiner surmised, this more than anything else could account for the Veteran's mild conditions in the right knee at this time.  This VA examiner's opinion has probative value because it not only was based on consideration of the pertinent evidence in the file (claims file review) and personal evaluation of the Veteran, but also includes discussion of the underlying rationale, which is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  Instead, the Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The only evidence in favor of the Veteran's claim is his unsubstantiated lay statement that he believes shifting his weight from his injured left knee to his right knee caused or aggravated his right knee condition.  Conversely, the evidence against his claim is the October 2005 and July 2010 VA examiner's opinions disassociating his left knee disability from his right knee disorder and explaining why there is no such correlation of causation or aggravation.  The Board finds the October 2005 and July 2010 VA examiner's opinions more probative on this issue than the Veteran's opinion because of their medical knowledge and expertise in determining the origin or etiology of knee disorders.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

C. Conclusion

Since there is no competent and credible indication of a right knee disorder during service or for many years after service, and the two VA examiner's opinions conclude the right knee disorder also is not secondary to (meaning either caused or aggravated by) the service-connected left knee disability, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, his appeal of this claim must be denied.


ORDER

The claim for service connection for a right knee disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


